DETAILED ACTION

Response to Amendment

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Applicant’s amendments and remarks filed on 06/23/2022 have been acknowledged. 
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 


Claim Rejections - 35 USC § 112

4.	The previous rejection of claims 21, 28 and 29 under 35 U.S.C. 112(b) has been vacated in view of the latest amendments and clarifications provided by the Applicant. 
Double Patenting

5.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b). 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
6.	Claim 21 remains rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-9 of US 10465853. It is maintained that, although the conflicting claims are not identical, they are not patentably distinct from each other because almost all positively recited structural features of the instant claims are entirely within the scope of claims 1-9 of US 10465853. The difference is a first fluid holding line and a second fluid holding line, coupled to the first valve as recited. However, it appears that the first multi-port valve of US 10465853 must be connected to at least two fluid sources via corresponding [‘fluid holding’] lines, to have the intended capabilities of selecting and/or mixing fluids. It would have been also within the ordinary skills of an artisan [based on an obvious engineering choice] before the effective filing date of the claimed invention to have modified the invention of claims 1-9 of US 10465853 by having employed such fluid holding lines, in order to have capabilities to supply fluids from different sources, depending on particular goals of testing, to diversify the tests to be performed. 
7.	Claim 21 remains rejected under the judicially created doctrine of obviousness-type double patenting s being unpatentable over claims 1-9 of US 9683707. It is maintained that, although the conflicting claims are not identical, they are not patentably distinct from each other because almost all positively recited structural features of the instant claims are entirely within the scope of claims 1-9 of US 9683707. The difference is a first fluid holding line and a second fluid holding line, coupled to the first valve as recited. However, it appears that the first multi-port valve of US 9683707 must be connected to at least two fluid sources via corresponding [‘fluid holding’] lines, to have the intended capabilities of selecting and/or mixing fluids. It would have been also within the ordinary skills of an artisan [based on an obvious engineering choice] before the effective filing date of the claimed invention to have modified the invention of claims 1-9 of US 9683707 by having employed such fluid holding lines, in order to have capabilities to supply fluids from different sources, depending on particular goals of testing, to diversify the tests to be
	Allowable Subject Matter

8.	Claims 28 and 29 have been evaluated as allowable provided they are rewritten to include all of the limitations of the base claim 21 and the intervening claim 28 [referring to claim 29].  
Response to Arguments

9.	All of the Applicant s arguments have been fully considered but they are moot in view of the instant action. Additionally, referring to the double patenting rejections, although the Applicant has declared the intention to submit a terminal disclaimer to overcome the rejections, no practical steps in this direction have been noticed. 
	 
Conclusion

10.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798